                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                          5:18-CR-00048-KDB-DSC-10
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 RICKY JOE MOSES                            )
                                            )

         THIS MATTER is before the Court upon what can most liberally be read as

a motion of the defendant pro se for compassionate release based on the COVID-19

pandemic under 18 U.S.C. § 3582(c)(1)(A), the First Step Act of 2018 and the

Coronavirus Aid, Relief, and Economic Security (CARES) Act of 2020. (Doc. No.

414). His conclusory and unsupported motion will be denied without prejudice.

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of Prisons (BOP). Now a court may entertain a motion filed by a

defendant: (1) after full exhaustion of all administrative rights to appeal a failure of

the BOP to bring a motion on his behalf; or (2) after lapse of 30 days from the

receipt of such a request by the warden of his facility, whichever is less.

         Here, defendant cannot obtain relief from this Court when he has not first

sought it through the warden at his facility. He has not alleged, nor has he

included any documentation, showing that he has requested any such relief from

the BOP. Therefore, this Court will not consider the merits of his claim. United




     Case 5:18-cr-00048-KDB-DSC Document 415 Filed 12/16/20 Page 1 of 2
States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (denying motion for compassionate

release based on COVID-19 where defendant did not seek relief from BOP).

      In response to the COVID-19 pandemic, the President signed the CARES Act

into law on March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2)

of the Act gives the Director of the BOP authority to lengthen the maximum

amount of time a prisoner may be placed in home confinement under 18 U.S.C. §

3624(c)(2) during the covered emergency period, if the Attorney General finds that

emergency conditions will materially affect the functioning of the BOP. On April 3,

2020, the Attorney General issued a memorandum to the Director of the BOP

making that finding and directing the immediate processing of suitable candidates

for home confinement. However, nothing in the CARES Act gives the Court a role

in determining those candidates. See United States v. Caudle, 740 F. App’x 364, 365

(4th Cir. 2018) (district court lacks authority to govern designation of prisoners

under § 3624(c)(2)).

      IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion for

compassionate release (Doc. No. 414), is DENIED without prejudice to a renewed

motion properly supported by evidence and after exhaustion of his administrative

remedies.

      SO ORDERED.




                            Signed: December 16, 2020




     Case 5:18-cr-00048-KDB-DSC Document 415 Filed 12/16/20 Page 2 of 2
